                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION – BAY CITY
IN RE:
         BRITTANY HYDER                              CASE NO. 20-21225-DOB
                                                     CHAPTER 13
                                                     HONORABLE DANIEL S. OPPERMAN
                  DEBTOR.
_________________________________/
LEO FOLEY, JR. (P76060)
Attorney for Debtor
2425 S. Linden Road, Suite C
Flint, MI 48532
(810) 720-4333
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

  SANTANDER CONSUMER USA INC.'S RESPONSE TO DEBTOR'S MOTION TO
 COMPEL RETURN OF VEHICLE AND REQUESTS FOR COSTS, SANCTIONS AND
   ATTORNEY FEES FOR WILLFUL VIOLATION OF THE AUTOMATIC STAY

         Santander Consumer USA Inc. (“Creditor”), in response to Debtor's Motion to Compel

Return of Vehicle and Requests for Costs, Sanctions and Attorney Fees for Willful Violation of the

Automatic Stay, states as follows:

         1.    Paragraph 1, calls for a legal conclusion to which no response is required.

         2.    As to Paragraph 2, the Creditor admits.

         3.    As to Paragraph 3, the Creditor admits that the vehicle was repossessed on July 26,

2020.




  20-21225-dob       Doc 21    Filed 08/19/20     Entered 08/19/20 16:49:43        Page 1 of 4
       4.      As to Paragraph 4, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       5.      As to Paragraph 5, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs. The Creditor states further that releases were sent for the

vehicle to its agent on August 7, 2020.

       6.      As to Paragraph 6, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       7.      As to Paragraph 7, the Creditor admits.

       8.      As to Paragraph 8, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       9.      As to Paragraph 9, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       10.     As to Paragraph 10, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       11.     As to Paragraph 11, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs. The Creditor states further that, upon information and belief

the Debtor showed up to the Saginaw location even though the vehicle was being held in Grayling

and even though the Debtor scheduled her appointment to pick the vehicle up at the Grayling

location.

       12.     As to Paragraph 12, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.




                                                  2


  20-21225-dob       Doc 21     Filed 08/19/20        Entered 08/19/20 16:49:43       Page 2 of 4
       13.     As to Paragraph 13, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       14.     As to Paragraph 14, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       15.     As to Paragraph 15, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs. The Creditor states further that since August 7, 2020, the

vehicle has been available for pickup by the Debtor in Grayling but she has not made an appointment

to do so. Debtor’s counsel requested that the vehicle be dropped off at the Debtor’s residence in

West Branch. However, upon information and belief, the Creditor’s agent will not deliver the vehicle

to the Debtor both because of COVID-19 and because of threats made by the Debtor to the agent.

         GROUNDS TO HOLD SANTANDER CONSUMER USA RESPONSIBLE FOR
                      FEES, COSTS AND SANCTIONS

       16.     As to Paragraph 16, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       17.     Paragraph 17 calls for a legal conclusion to which no response is required.

       18.     As to Paragraph 18, the Creditor states that 11 U.S.C. § 362 speaks for itself.

       19.     Paragraph 19 calls for a legal conclusion to which no response is required. To the

extent that a response is required, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       20.     Paragraph 20 calls for a legal conclusion to which no response is required. To the

extent that a response is required, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       21.     As to Paragraph 21, the Creditor denies.

                                                 3


  20-21225-dob       Doc 21     Filed 08/19/20       Entered 08/19/20 16:49:43      Page 3 of 4
       22.     As to Paragraph 22, the Creditor denies.

                                 REQUEST FOR CONCURRENCE

       23.     As to Paragraph 23, the Creditor neither admits nor denies for lack of knowledge and

thereby leaves the Debtor to her proofs.

       In conclusion, the Creditor prays that the court deny Debtor's motion.

                                             O’REILLY RANCILIO P.C.

                                             /s/ Craig S. Schoenherr, Sr.
                                             ________________________________
                                             CRAIG S. SCHOENHERR, SR. (P32245)
                                             Attorney for Creditor
                                             12900 Hall Road, Suite 350
                                             Sterling Heights, MI 48313-1151
                                             (586) 726-1000
                                             ecf@orlaw.com

DATED: August 19, 2020




                                                4


  20-21225-dob      Doc 21     Filed 08/19/20       Entered 08/19/20 16:49:43      Page 4 of 4
